DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-29 AND 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy (US 2008/0155899) in view of Robinson et al. (US 2009/0324458 A1) in view of Barclay et al. (US 4,017,271).
With respect to claims 22 and 37, Ramamurthy teaches a method of producing a fuel from carbonaceous material, the method comprising:
contacting the carbonaceous material with a particulate heat transfer material in one or more reactors (para. [0047], [0049]);
reacting the carbonaceous material with steam/water and oxygen (para. [0041]-[0042], [0045]) in the presence of the particulate heat transfer material in the one or more reactors to yield a product comprising solids/ash and product gas/(synthesis gas), wherein the product gas comprises carbon dioxide (para. [0058]);
removing a mixture comprising some of the particulate heat transfer material and some of the solids from at least one of the one or more reactors (para. [0043]-[0044]);

separating the particulate heat transfer material and the solids in the mixture to yield recycled particulate heat transfer material (para. [0043]-[0044]);
providing the recycled particulate heat transfer material to at least one of the one or more reactors (para. [0043]-[0044]);
cooling the product gas (para. [0051]-[0052]);
scrubbing/(chemical quench) the product gas (para. [0052]);
compressing the product gas (within turbines (500)) (para. [0018]).
Ramamurthy teaches wherein the gas with entrained solids moves up through the mixing zone (310) into the reaction chamber/(riser (320)), and exits the reaction chamber/(riser (320)) to enter the one or more disengagers (330) where the larger particles in the gas stream are removed by gravity separation. The remaining particles are removed in the one or more cyclones (340) (para. [0043]-[0044]) –  Robinson et al. (US 2009/0324458 A1) teaches that gas cyclones are classifiers (para. [0165]), therefore, it would be obvious that the cyclones in Ramamurthy in view of Robinson would provide the instantly claimed “classifier gas”. 
Ramamurthy teaches providing one or more stream (30) containing syngas (para. [0017]) but fails to teach treating the product gas/syngas to yield the fuel/hydrogen.  Barclay teaches a method for producing synthesis gas from carbonaceous material which can be upgraded to produce a high BTU pipeline gas or which can be used in chemical synthesis (col. 4, lines 52-58), wherein the synthesis gas  comprises carbon monoxide, carbon dioxide and hydrogen (Figure 3), such that the carbon dioxide is separated from the product gas, and a substantial portion is recycled for admixture with oxygen as the feed gas to the primary combustion and gasification reaction, thereby, hydrogen, carbon monoxide, or carbon dioxide, can be recovered individually as separate streams or products (col. 6, lines 16-28) in order to provide hydrogen for power generation applications.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to further treat the product syngas to yield fuel/hydrogen in the method of Ramamurthy, as taught by Barclay, in order to provide hydrogen for power generation applications.
With respect to claim 23, Ramamurthy teaches removing some of the carbon dioxide from the product gas to yield recycled carbon dioxide (para. [0014]).
With respect to claim 24, Ramamurthy teaches contacting the recycled carbon dioxide with the mixture (para. [0014], [0017]).
With respect to claim 25, Ramamurthy teaches combining the recycled carbon dioxide with the carbonaceous material (in the feedstock pretreatment) before contacting the carbonaceous material with the particulate heat transfer material (para. [0014], [0017]) – the “combining” step is in the feedstock pretreatment step, which is upstream of the reactor where the “contacting” step occurs.
With respect to claim 26, Barclay further teaches reacting the product gas (Figure 5, 114) in the presence of a catalyst/(iron oxide-chromic oxide catalyst within shift converter (136)) to yield a synthesis product (162) and tail gas (146) (col. 14, lines 28-41).
With respect to claim 27, Barclay further teaches upgrading the synthesis product (162) to yield a fuel/methanol (166) (col. 14, lines 42-62) (Figure 5).
With respect to claim 28, Ramamurthy teaches providing heat for the reactions in one or more reactors from a portion of the product gas and/or tail gas – from the carbon dioxide being recycled at supercritical temperature and pressure (para. [0014]).
Limitations recited in claim 29 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claim 35, Ramamurthy teaches removing heat/(via removing product gas and entrained solids) from one or more reactors (para. [0043]).
With respect to claim 36, Ramamurthy teaches wherein the carbonaceous material comprises agricultural residues, agro-industrial residues, animal waste, biomass, cardboard, coal, coke, energy crops, farm slurries, fishery waste, food waste, fruit processing waste, lignite (para. [0061]), municipal solid waste, paper, paper mill residues, paper mill sludge, paper mill spent liquors, plastics, refuse derived fuel, sewage sludge, tires, urban waste, wood products, wood wastes, or a combination thereof.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy (US 2008/0155899) in view of Barclay et al. (US 4,017,271), as applied to claim 29 above, and further in view of CA 2879856 A1 (hereinafter CA’856).
With respect to claim 30, Ramamurthy discloses all claim limitations as set forth above but fails to teach densifying the carbonaceous material to yield a densified carbonaceous material before contacting the carbonaceous material with the particulate heat transfer material.  CA’856 teaches a continuous process for converting carbonaceous material contained in one or more feedstocks into a liquid hydrocarbon product, wherein the process comprises converting at least part of the carbonaceous material by densifying/pressurizing the feed mixture to a pressure in the range 250-400 bar; heating the feed mixture, and maintaining said pressurized and heated feed mixture in the desired pressure and temperature ranges in a reaction zone for a predefined time; cooling the feed mixture and expanding the feed mixture, in order to convert the carbonaceous material to a liquid hydrocarbon product (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to densify the carbonaceous material before contacting the carbonaceous material with the particulate heat transfer material in the process of Ramamurthy, as taught by CA’856, in order to convert at least part of the carbonaceous material to a liquid hydrocarbon product.
With respect to claim 31, CA’856 further teaches de-densifying/expanding (Abstract) the densified carbonaceous material to yield de-densified carbonaceous material before contacting the carbonaceous material with the particulate heat transfer material.
With respect to claim 32, Ramamurthy teaches combining the de-densified carbonaceous material with a mixing gas comprising carbon dioxide to yield a gas-laden carbonaceous material before contacting the carbonaceous material with the particulate heat transfer material (para. [0014] and [0017]).
With respect to claim 33, Ramamurthy teaches reducing a pressure (expansion) of the mixing gas/(supercritical carbon dioxide) before combining the de-densified carbonaceous material with the mixing gas (para. [0033]).
With respect to claim 34, Ramamurthy teaches contacting the carbonaceous material with the particulate heat transfer material comprises injecting the gas-laden particulate material into the particulate heat transfer material (para. [0014] and [0017]).

Response to Arguments
Applicant’s arguments with respect to claims 22-37 have been considered but are moot because a new rejection is set forth above due to Applicant’s amendments made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						11/10/2022Primary Examiner, Art Unit 1725